Schroeder, J.,
concurring: I agree the order of the lower court refusing to set aside the previous order quashing service upon the appellees, after the district court permitted the clerk of the court and the sheriff to amend the issuance date and the returns on the summonses, should be reversed.
I cannot agree, however, that the burden was upon the appellees to renew their attack upon the summonses. As long as the order *637quashing service of summons stands it is final and the appellees are out of the case.
Under all the facts and circumstances here presented the lower court, in my opinion, was arbitrary when it refused to grant the appellant’s motion to set aside the court’s previous order quashing service. (Becker v. Roothe, 184 Kan. 830, 339 P. 2d 292, and cases cited therein.) All parties were before the court at the hearing on this motion. The fact that appellees made only a special appearance does not alter the situation.
Under all the facts and circumstances here presented the passing of the term of court, before hearing the motion which was filed during the term, is immaterial to a decision on the motion. (G. S. 1949, 60-3007, Third.)